DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on March 15, 2021.
 	
 	Claims 1-20 are pending.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. PGPub. No. 2018/0150317) in view of Sawant (U.S. PGPub. No. 2020/0364606).

 	As to Claim 1, 14 and 20, Kuo discloses a method comprising: receiving a set of user-defined operations comprising code in one of a plurality of languages, wherein the plurality of languages comprises two or more different programming languages or scripting languages (Tasks, “user-defined operations”, comprise code from any of a plurality of programming languages, are received by the Resource Manager 254 to obtain a request for an execution environment in which to execute said task.  Step 110, Figure 11; Paragraphs 0046 and 0108-0109); 
 	selecting an executable environment from a plurality of executable environments (The requirements for running the task in an executable environment are determined wherein an executable environment that meets said requirements is selected from a plurality of existing executable environments, wherein said executable environments are enabled to execute said task.  Steps 1104-1106; Figure 11; Paragraphs 0111-0112); 
 	determining that the executable environment with the set of user-defined operations is not initialized at a compute device where execution of the set of user-defined operations is requested (A determination is made that no environment is initialized when the resource and configuration requirements from the plurality of existing executable environments are not met.  Steps 1104, Figure 11; Paragraph 0113); and 
 	distributing the executable environment with the set of user-defined operations to the compute device in response to said determining (A new executable environment is created, enabled to execute the task, and ready to be distributed for execution.  Step 1112, Figure 11; Paragraph 0115).
 	However, although Kuo ultimately determines which executable environment to initialize by choosing an existing environment or initializing a new environment based on the environments variables such as programming language, Kuo does not explicitly state wherein the executable environment is selected based on a language used in defining the set of user-defined operations.
 	Sawant, in the same field of endeavor, teaches selecting an executable environment from a plurality of executable environments based on a language used in defining the set of user-defined operations, wherein each executable environment of the plurality of executable environments comprises different sets of software that enable direct execution of user-defined operations in different languages on different hardware (A runtime environment is selected based on the preferred programing language out of a plurality of languages, of the user and initialized.   Steps 400-410, Figure 4; Paragraphs 0081-0083).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the executable environment as taught by Kuo with selecting an executable environment from a plurality of executable environments based on a language used in defining the set of user-defined operations as taught by Sawant.  The motivation would have been to enable the user to use the environment in a programming language of their choosing on different hardware.

 	As to Claims 2 and 15, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches wherein selecting the executable environment comprises: scanning the set of user-defined operations; and detecting the language used in defining the set of user-defined operations in response to scanning the set of user-defined operations, wherein said detecting comprises determining that the set of user-defined operations are provided in one of Python, NodeJS, JavaScript, C++, C#, C, Ruby, and Perl languages (Tasks are written in any of a plurality of different programming languages wherein said tasks are scanned to determine what needs to be executed and what resource requirements for the executable environment are needed.  Paragraphs 0046 and 0109-0110).

	As to Claims 3 and 16, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches detecting a push event resulting from the set of user-defined operations being committed to a repository; and wherein receiving the set of user-defined operations comprises retrieving the set of user-defined operations from the repository in response to detecting the push event (Push communication mechanisms are utilized to initiate a connection with the Communication Manager 260 to retrieve the tasks.  Paragraph 0124).

	As to Claims 4 and 17, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches building a container or executable image comprising the executable environment and the set of user-defined operations, wherein building the container or the executable image comprises configuring software from the executable environment to execute the set of user-defined operations (Execution Environment may correspond to containers, wherein the container is built by configuring the container with the proper software to execute the task. Paragraph 0053).

	As to Claims 5 and 18, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches determining one or more input parameters specified as part of the set of user-defined operations; determining executable instructions in the set of user-defined operations; and configuring the executable instructions based on the one or more input parameters (Parameters such as flags, are determined along with the tasks wherein the executable environment is configured with the parameters to execute in said environment.  Paragraph 0088).

	As to Claim 6, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches wherein the executable environment comprises one or more software dependencies and system libraries with which to execute the set of user-defined operations in the language used in defining the set of user-defined operations on different compute devices (Software dependencies and libraries are stored within the data image of the container for the task. Paragraph 0094).

	As to Claims 7 and 19, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches defining a configuration file for the executable environment, wherein defining the configuration file comprises specifying an allocation of compute resources from hardware of the compute device with which to execute the set of user-defined operations on the compute device; and distributing the configuration file with the executable environment to the compute device (The container for the execution environment contains the configuration information for executing the task and is distributed inside the container to the compute resource for execution. Paragraph 0115).

	As to Claim 8, Kuo-Sawant teach the method as previously discussed in Claim 7.  Kuo further teaches executing the executable environment on hardware of the compute device; and restricting usage of the hardware to the allocation of compute resources, as defined by the configuration file, during execution of the executable environment by the compute device (The amount of hardware resources required for the executable environment are set and allocated according to the configuration.  Paragraph 0115).

	As to Claim 10, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches wherein the executable environment comprises a container or an image that provides execution of a particular function defined by the set of user-defined operations on one or more of a plurality of different operating systems (Execution environment may maintain a pool of virtual machine instances on one or more physical computing devices, where each virtual machine instance has one or more software components, e.g., operating systems. Paragraph 0025).

	As to Claim 11, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches initializing the executable environment on the compute device, wherein initializing the executable environment comprises creating a unique address and port combination for the executable environment on the compute device; and calling a function defined by the set of user-defined operations in the executable environment using the unique address and the port combination (Tasks are assigned unique address to use to call the task functions. Paragraph 0119).

	As to Claim 12, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches initializing the executable environment on the compute device, wherein initializing the executable environment comprises creating a socket for the executable environment on the compute device; and invoking a function defined by the set of user-defined operations in the executable environment by issuing a call to the socket (Secure sockets may be enabled to provide secure transmission of call message and other information. Paragraph 0122).

	As to Claim 13, Kuo-Sawant teach the method as previously discussed in Claim 1.  Kuo further teaches embedding the set of user-defined operations in the executable environment; linking the set of user-defined operations to one or more applications or services within a set of software of the executable environment; and configuring environment variables of the executable environment for executing the set of user-defined operations with the one or more applications or services of the executable environment (Execution environments are configured and embedded with links to their dependencies, such as runtimes, drivers and utilities to enable execution of the task in the execution environment.  Paragraph 0094).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. PGPub. No. 2018/0150317) in view of Sawant (U.S. PGPub. No. 2020/0364606) and in further view of Stokking (U.S. PGPub. No. 2013/0275540).

 	As to Claim 9, Kuo-Sawant teach the method as previously discussed in Claim 1. However, although Kuo discusses storing the operating system, software libraries and other software dependencies in the execution environment as previously discussed, Kuo does not expressly disclose entering the executable environment with the set of user-defined operations to a registry with an identifier; and wherein distributing the executable environment comprises providing the executable environment with the set of user-defined operations from the registry to the compute device in response to a request comprising the identifier.
	Stokking, in the same field of endeavor, teaches entering the executable environment with the set of user-defined operations to a registry with an identifier (Service Registry SREG, Figure 2); and wherein distributing the executable environment comprises providing the executable environment with the set of user-defined operations from the registry to the compute device in response to a request comprising the identifier (The executable environment SWEX is combined with the service registry SREG to provide services to the compute device.  Paragraphs 0032 and 0034).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the executable environment as taught by Kuo--Sawant with entering the executable environment with a set of user-defined operations to a registry with an identifier as taught by Stokking.  The motivation would have been to enable specific user tasks to execute in the environment after deployment.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.M./Examiner, Art Unit 2452 

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452